Citation Nr: 0944267	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for recurrent tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and S. B. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from August 
1965 to July 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied service connection for 
bilateral hearing loss disability and for tinnitus.

On a VA Form 9, Substantive Appeal, received in December 
2006, the Veteran requested a hearing before a Veterans Law 
Judge.  In May 2007, he withdrew that request.  He testified 
before an RO hearing officer in June 2007.  

Service connection for tinnitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Evidence of exposure to loud noise caused by battle-tank 
cannon fire has been submitted.  

2.  Although the Veteran's hearing thresholds remained within 
normal limits during active military service, a current 
hearing loss disability is shown.  

3.  Competent medical evidence has associated a currently 
bilateral hearing loss disability with acoustic trauma during 
active military service.  

CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting in full the benefit 
sought by the claimant.  Any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the claimant and need not be 
discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary (i.e. VA) posited that where the regulatory 
threshold requirements for hearing disability are not met 
until several years after separation from service, the record 
must include evidence of exposure to disease or injury in 
service that would adversely affect the auditory system and 
post-service test results that meet the criteria of 38 C.F.R. 
§ 3.385.  The Court stressed that VA must evaluate available 
testimony, clinical data, diagnoses, and any medical opinions 
relevant to the issue and then must consider whether there is 
a medically sound basis to attribute the post service 
findings to the injury in service, or whether they are more 
properly attributable to intercurrent causes.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2009), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

In this case, the veteran did not meet VA's standards for a 
hearing loss disability at the time of separation from active 
service.  In fact, his separation examination report includes 
a medical history questionnaire on which he checked "no" to 
a history of hearing loss.  It is clear, however, that his 
hearing loss meets VA's disability requirements at this time, 
according to a VA audiometry report of October 2005 and a 
private audiometry report.  The Veteran has reported exposure 
to loud noise during active service.  

The facts set forth are similar to Hensley.  The Veteran was 
exposed to cannon fire during service, but hearing loss was 
not shown during service.  The hearing loss disability arose 
years after service.  Thus, the Board must consider whether 
there is a medically sound basis to attribute the post 
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  

The veteran's personnel file reflects service as a scout in 
an armored cavalry troop stationed in Europe for most of his 
active service.  The Veteran testified that he was exposed to 
battle tank cannon-fire that caused ear ache and ear ringing.  
He testified that he had no hearing protection.  His 
statements and testimony concerning such noise exposure are 
credible and consistent with his service record.  It must be 
noted that service with an armored cavalry troop connotes 
exposure to tank cannon fire and other loud noise.  The 
Veteran further testified that after active service he worked 
in a factory setting, but always had hearing protection.  

The Veteran obtained a private otolaryngology examination and 
evaluation in May 2005, just prior to submitting his service 
connection claim.  The otolaryngologist, M. Severtson, M.D., 
offered a "treating physician" opinion to the effect that 
it is "more than likely" that the hearing loss disability 
was a direct result of "acoustic trauma during Vietnam."  
The physician did not allege, nor did the Veteran claim, that 
acoustic trauma was encountered "in" Vietnam, but rather, 
that "during Vietnam" acoustic trauma occurred.  The 
Veteran later explained that his doctor meant to say that 
while performing military service during the "Vietnam era" 
acoustic trauma had occurred.  The Veteran has not claimed 
service in Vietnam, but he did serve during the Vietnam era.  
Thus, the doctor's opinion is not fatally flawed for 
mentioning Vietnam.   

Dr. Severtson supplied a rationale along with the nexus 
opinion.  The rationale is that the doctor was familiar with 
the Veteran's medical history and that the Veteran had 
suffered no disease severe enough to have caused tinnitus or 
hearing loss. 

According to an October 2005 VA audiometry evaluation, a 
bilateral hearing loss disability exists.  In contrast to the 
private opinion, the VA audiometrist opined that it is 
"unlikely" that the Veteran's bilateral hearing loss 
disability is the result of noise exposure during active 
service.  The rationale is that the separation examination 
report showed hearing within normal limits at separation.  

Thus, an otolaryngologist has offered a favorable opinion, 
while a VA audiologist has offered an unfavorable opinion.  
The Board must now assess the credibility and weight to be 
given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).   

VA's audiologist has apparently attached greater weight to 
the separation examination report that showed normal hearing, 
while the private otolaryngologist has attached greater 
weight to the whole history, including the nature of the 
upward shift of the higher frequency hearing thresholds later 
in life.  Comparing these approaches to etiology with the 
salient points of the Hensley case, it is clear that the 
otolaryngologist has followed the correct approach.  The 
Court stressed in Hensley that the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system (which has been 
shown in this case) and post-service test results that meet 
the criteria of 38 C.F.R. § 3.385 (also shown).  The Court 
did not hold that service connection requires that the 
criteria of § 3.385 must be met at the time of separation.  

The Court then stressed that VA must consider whether there 
is a medically sound basis to attribute the post service 
findings to the injury in service, or whether they are more 
properly attributable to intercurrent causes.  In this case, 
the private otolaryngology opinion is a medically sound basis 
to attribute the post service findings to acoustic trauma 
during active service. 

The VA audiometry opinion is less persuasive not because it 
poses an audiometrist against an otolaryngologist, but rather 
because it is based on an inaccurate factual premise, that 
is, that a hearing loss disability must be detectable at 
separation rather than at a later date.  See Reonal v. Brown, 
5 Vet. `App. 458, 461 (1993) (medical opinion based upon an 
inaccurate factual premise has no probative value).  The 
Board can find no legal authority to support the theory that 
service connection for hearing loss is forbidden except where 
such shown during active service.  The RO has not provided an 
appropriate citation for such a limitation.  See 38 C.F.R. 
§ 19.29(b).  

The Board concludes that there is a medically sound basis for 
a private otolaryngologist to attribute the current bilateral 
hearing loss disability to noise exposure in service.  
Evidence of intercurrent acoustic trauma has not been 
submitted.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for a bilateral hearing loss 
disability must therefore be granted. 


ORDER

Service connection for a bilateral hearing loss disability is 
granted.


REMAND

In October 2005, a VA audiometrist dissociated the Veteran's 
tinnitus from noise exposure during active military service.  
However, since then, the Board has determined that the 
evidence for service connection for a bilateral hearing loss 
disability is favorable and service connection has been 
granted in the decision above.  Thus, the etiology of the 
Veteran's tinnitus must be revisited. 

Prior to adjudication it would be helpful if a VA 
otolaryngologist would review the file and then address the 
etiology of the Veteran's tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should arrange for an 
ear-nose-throat (ENT) specialist to 
review the pertinent evidence in the 
claims file and examine the Veteran to 
determine the etiology of tinnitus.  
Noting that bilateral hearing loss has 
been attributed to acoustic trauma during 
active service, the physician should 
elicit a history of tinnitus symptoms 
from the Veteran and then address whether 
it is at least as likely as not (50 
percent or greater probability) that 
tinnitus is related to active service or 
to service-connected bilateral hearing 
loss disability.  The physician should 
offer a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.   

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should 
readjudicate the claim.  If the benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claim.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may 
have adverse consequences on his claim.  38 C.F.R. § 3.655 
(2009).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


